Citation Nr: 0814824	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  07-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for degenerative 
arthritis of the lumbar spine, status post  L 4-5 
laminectomy.  

2.	Entitlement to service connection for peripheral 
neuropathy of the feet.  

3.	Entitlement to service connection for degenerative 
arthritis of the left knee.  

4.	Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from September 1945 to 
January 1947, from August 1948 and August 1949, and from 
October 1950 and November 1951.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This matter has been advanced on the Board's docket pursuant 
to the provisions of 38 C.F.R. § 20.900.

The issues of service connection for degenerative arthritis 
of the left knee and an acquired psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	Degenerative arthritis of the lumbar spine was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any in-service event.

2.	Peripheral neuropathy of the feet was not evident during 
service and is not currently demonstrated of record.


CONCLUSIONS OF LAW

1.	Degenerative arthritis of the lumbar spine was neither 
incurred in nor aggravated by service nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

2.	Peripheral neuropathy of the feet was neither incurred in 
nor aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March and April 2006, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March and April 2006, the veteran was provided with 
all necessary notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis and other diseases of the 
nervous system, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

The veteran is claiming service connection for degenerative 
joint disease of the lumbar spine, status post L4-5 
laminectomy, as well as for peripheral neuropathy of his 
feet.  The Board has reviewed the entire evidence of record 
and can find no basis to establish service connection for 
either of these disorders.  In this regard, it is noted that 
the service treatment records are completely negative for 
complaints or manifestations of low back or nerve disability 
of the lower extremities.  Review of the post-service medical 
records includes a report of October 1969 that showed no 
symptoms of a low back disability or neuropathy of either 
lower extremity.  VA treatment records, dated in 1992 show 
osteoarthritic changes of the lumbar spine and a CT scan 
study, dated in September 1993 that was compatible with disc 
herniation in the L 4-5 disk.  The veteran underwent a 
laminectomy at L4-5 in March 1994.  The records of treatment 
subsequent to service do not demonstrate a disability 
manifested by peripheral neuropathy of the feet.  

The veteran's lumbar spine disorder is not shown to be 
present in service or within one year thereafter.  There is 
no medical opinion of record that relates this disorder to 
any of the veteran's periods of active duty.  In such cases, 
the claim must be denied.  

The records do not demonstrate the presence of peripheral 
neuropathy of the feet either in service or thereafter.  
Under these circumstances, there is no basis to establish 
service connection.  As such, the claim must be denied.  


ORDER

Service connection for degenerative arthritis of the lumbar 
spine, status post  L 4-5 laminectomy, is denied.  

Service connection for peripheral neuropathy of the feet is 
denied.  


REMAND

The veteran is seeking service connection for arthritis of 
the left knee and for an acquired psychiatric disorder.  For 
different reasons, the claims must be returned for further 
development.  Regarding the left knee disorder, it is noted 
that the veteran was seen for complaints of a left knee 
injury while on active duty.  X-ray studies in July 1997 show 
the presence of arthritis of the left knee.  It is believed 
that an additional examination is necessary.  

Regarding the veteran's claim for service connection for an 
acquired psychiatric disorder, the veteran's representative 
noted that the veteran served in combat in Korea and 
indicated that the veteran's anxiety disorder could be the 
result of post-traumatic stress disorder (PTSD).  It is 
requested that the veteran be evaluated for the possibility 
of this inferred issue.  Under the circumstances, the claim 
must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of any 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Korea, 
duty assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.  His personnel 
records should also be sought and 
associated with the claims folder.  A 
determination of whether he was in 
combat in Korea should be made.

2.	If combat with the enemy is not found, 
the RO/AMC should forward the veteran's 
statement and prior statements of 
alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to U.S. 
Army and Joint Services Records Research 
Center (JSRRC), or other appropriate 
organization.  The JSRRC or other 
organization, should be requested to 
provide any information available which 
might corroborate the veteran's alleged 
stressors and any other sources that may 
have pertinent information.

3.	If the RO/AMC verifies the presence of 
an inservice stressor, or there is 
evidence that he had combat in service, 
a VA examination should be performed by 
a psychiatrist in order to determine the 
etiology, nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder must to be made 
available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO is to inform the examiner that 
only a stressor(s) which has been 
verified by the RO or the Board may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.

4.	The RO/AMC should arrange for the 
veteran to undergo an orthopedic 
examination.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
the veteran's left knee arthritis is 
related to the injury for which he was 
treated in service.  The claims folder 
should be made available for review in 
connection with this examination.  The 
examiner should provide complete 
rationale for all conclusions reached.  

5.	Thereafter, the RO should readjudicate 
the veteran's remaining claims.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


